Case 1:20-cv-22951-BB Document 30 Entered on FLSD Docket 11/02/2020 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 20-cv-22951-BLOOM/Louis

 THE SLIDING DOOR COMPANY,
 a California corporation,

         Plaintiff,

 v.

 LEON BELL, individually; THE GLASS
 DOOR COMPANY, INC. d/b/a DOORS22,
 a Florida Corporation; and DAVID LUSTIG,

       Defendants.
 _____________________________________/

              AGREED FINAL JUDGMENT AND PERMANENT INJUNCTION

         THIS CAUSE is before the Court upon Plaintiff’s Acceptance of Defendants’ Offer of

 Judgement and Proposal for Settlement, ECF No. [27] (“Offer of Judgment”). The Court has

 carefully reviewed the Offer of Judgment, the record in this case, and is otherwise fully advised.

 Accordingly, it is

         ORDERED AND ADJUDGED that FINAL JUDGMENT is entered against Defendants

 LEON BELL, DAVID LUSTIG and THE GLASS DOOR COMPANY, INC d/b/a DOORS22

 (“Defendants”). Defendants shall pay Plaintiff the sum of Twenty-Five Thousand Dollars

 ($25,000.00) to settle this entire cause, which includes, all elements of damages, including but not

 limited to all attorneys’ fees, costs, interest, and punitive damages incurred in the litigation by

 either party.

         Defendants LEON BELL, DAVID LUSTIG and THE GLASS DOOR COMPANY, INC

 d/b/a DOORS22 are here by permanently enjoined from using any image specifically identified

 on page 2, Page 16, Page 20 or Exhibit 2 of the Complaint, ECF No. [1].
Case 1:20-cv-22951-BB Document 30 Entered on FLSD Docket 11/02/2020 Page 2 of 2

                                                            Case No. 20-cv-22951-BLOOM/Louis


        Defendants LEON BELL, DAVID LUSTIG and THE GLASS DOOR COMPANY, INC

 d/b/a are here by permanently enjoined from distributing, shipping/exporting, importing,

 displaying, advertising, marketing promoting or using any image for which the copyright is owned

 by Plaintiff in connection with the selling and/or offering to sell any product by Defendants.

        DONE AND ORDERED in Chambers at Miami, Florida, on November 2, 2020.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record




                                                  2
